Citation Nr: 0520319	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  02-06 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to June 7, 2001, for 
the assignment of a 10 percent disability evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA), which increased the veteran's disability 
evaluation for defective hearing from noncompensable to 10 
percent and assigned an effective date of June 7, 2001.  

This matter was previously remanded by the Board in December 
2003.  


FINDINGS OF FACT

1.  In a May 1999 rating determination, the RO denied a 
compensable evaluation for bilateral hearing loss.  The 
veteran was notified of this decision in June 1999, but did 
not appeal.  

2.  A subsequent claim for an increased rating was not 
received from the veteran until June 7, 2001. 

3.  It is not factually ascertainable that the veteran's 
bilateral hearing loss increased in severity in the one year 
period prior to June 7, 2001.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 7, 2001, for 
the award of a 10 percent evaluation for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the November 
2001 rating determination, the May 2002 statement of the 
case, the February 2005 supplemental statement of the case, 
and July 2001 and March 2004 VCAA letters, have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
statement and supplemental statement of the case and in the 
March 2004 VCAA letter the appellant was advised of the types 
of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
the relevant evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the March 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision in November 2001 came before 
the March 2004 VCAA letter.  The March 2004 VCAA letter 
appears to have added additional details regarding VCAA which 
the initial July 2001 letter did not include.  It is 
therefore arguable that the full VCAA notice was not timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.  After the rating action on 
appeal was promulgated, the Board remanded this matter for 
further development in November 2003.  Thereafter, the RO 
provided notice to the claimant in March 2004 regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Thereafter, additional evidence was received.  Moreover, the 
RO then again reviewed the record.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.



Earlier Effective Date

The Board observes that the assignment of effective dates for 
increased disability evaluations is governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  The statute provides, in 
pertinent part, that:

(a) Unless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110.

The pertinent provisions of 38 C.F.R. § 3.400 clarify that 
the effective date of an increase in compensation will be 
determined as follows:

(o)	Except as provided in paragraph (o)(2) of this section 
and § 3.401(b), date of receipt of claim or date entitlement 
arose, whichever is later.  A retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.

(2)	Disability compensation. Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") and the VA General 
Counsel, have interpreted the laws and regulations pertaining 
to the effective date of an increase as follows:  If the 
increase occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

A review of the record reveals that the veteran requested an 
increased (compensable) evaluation for his bilateral hearing 
loss in August 1998. 

Following a May 1999 VA examination, the RO, in a May 1999 
rating determination, continued the noncompensable disability 
evaluation.  The veteran was notified of this decision in 
June 1999 and did not appeal.  Thus, the decision became 
final.  See 38 U.S.C.A. § 7105.

No further correspondence related to any claim for a 
disability was received from the veteran until June 7, 2001.  
In a statement in support of claim received on June 7, 2001, 
the veteran requested an increased evaluation for his 
bilateral hearing loss.  As noted above, the RO, in a 
November 2001 rating determination, increased the veteran's 
disability from noncompensable to 10 percent disabling and 
assigned an effective date of June 7, 2001, the date of 
receipt of the veteran's request for an increased evaluation.  

In January 2002, the veteran filed a notice of disagreement 
with the effective date.  He indicated that his hearing loss 
began right before his discharge from service and that it had 
been periodically checked since then.  He requested an 
earlier effective date for the compensable evaluation.   In 
his May 2002 substantive appeal, the veteran requested a 
compensable evaluation for hearing loss dating back to 1988, 
when he was denied entrance into the National Guard as a 
result of defective hearing.

As noted above, the RO denied a compensable evaluation for 
the veteran's hearing loss in May 1999.  The veteran was 
notified of this decision in June 1999 and did appeal.  Thus, 
the decision became final.  

No further correspondence was received from the veteran with 
regard to any disability until June 7, 2001, when the veteran 
requested an increased evaluation for his service-connected 
hearing loss. 

The pertinent period for determining whether an effective 
date earlier than June 7, 2001, is warranted then becomes the 
one year period preceding the receipt of the veteran's 
request for an increased evaluation.  

In this regard, the Board notes that there are no medical 
records demonstrating an increase in the veteran's hearing 
loss in the one year period prior to the veteran's request 
for an increased evaluation.  The first objective finding 
that the veteran's hearing loss had increased in severity was 
at the time of his August 2001 VA examination.  In the 
absence of a claim, an informal claim or other evidence of an 
increase in severity in the one year prior to the June 7, 
2001, claim, there is no basis to award an earlier effective 
date.


ORDER

The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


